Exhibit 10.3

JOINDER AGREEMENT

 

 

JOINDER AGREEMENT dated as of January 15, 2019, by the undersigned entities
(each, an “Additional Subsidiary Guarantor” and, collectively, the “Additional
Subsidiary Guarantors”), in favor of JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders party to the Credit Agreement referred to
below (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

Lamar Media Corp., a Delaware corporation (the “Company”), the Subsidiary
Borrower that may be or may become a party thereto (the “Subsidiary Borrower”
and together with the Company, the “Borrowers”) and certain of its subsidiaries
(collectively, the “Existing Subsidiary Guarantors” and, together with the
Borrowers, the “Securing Parties”) are parties to the Third Amended and Restated
Credit Agreement dated as of May 15, 2017, as amended by Amendment No. 1, dated
as of March 16, 2018, and Amendment No. 2, dated as of December 6, 2018, by and
among Lamar Media Corp., the Subsidiary Guarantors party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, (as
further amended prior to the date hereof and as the same may be further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
(by means of loans and letters of credit) to be made by the Lenders therein
(collectively, together with any entity that becomes a “Lender” party to the
Credit Agreement after the date hereof as provided therein, the “Lenders” and,
together with Administrative Agent and any successors or assigns of any of the
foregoing, the “Secured Parties”) to the Borrowers.  In addition, the Borrowers
may from time to time be obligated to one or more of the Lenders under the
Credit Agreement in respect of Swap Agreements under and as defined in the
Credit Agreement (collectively, the “Swap Agreements”).

 

In connection with the Credit Agreement, the Borrowers, the Existing Subsidiary
Guarantors and the Administrative Agent are parties to the Amended and Restated
Pledge Agreement dated February 3, 2014 (the “Pledge Agreement”) pursuant to
which the Securing Parties have, inter alia, granted a security interest in the
Collateral (as defined in the Pledge Agreement) as collateral security for the
Secured Obligations (as so defined).  Terms defined in the Pledge Agreement are
used herein as defined therein.

 

To induce the Secured Parties to enter into the Credit Agreement, and to extend
credit thereunder and to extend credit to the Borrowers under Swap Agreements,
and for other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, the Additional Subsidiary Guarantors have agreed
to become parties to the Credit Agreement and the Pledge Agreement as a
“Subsidiary Guarantor” thereunder, and to pledge and grant a security interest
in the Collateral (as defined in the Pledge Agreement).

 

Accordingly, the parties hereto agree as follows:

 

Section 1.  Definitions.  Terms defined in the Credit Agreement are used herein
as defined therein.

 

Section 2.  Joinder to Agreements.  Effective upon the execution and delivery
hereof, each Additional Subsidiary Guarantor hereby agrees that it shall become
a “Subsidiary Guarantor” under and for all purposes of the Credit Agreement and
a “Securing Party” under and for all purposes of the Pledge Agreement with all
the rights and obligations of a Subsidiary Guarantor and Securing Party
thereunder, as applicable.  Without limiting the generality of the foregoing,
each Additional Subsidiary Guarantor hereby:

 

(i)jointly and severally with the other Subsidiary Guarantors party to the
Credit Agreement guarantees to each Secured Party and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of all Guaranteed Obligations in the
same manner and to the same extent as is provided in Article III of the Credit
Agreement;

 

(ii)pledges and grants the security interests in all right, title and interest
of such Additional Subsidiary Guarantor in all Collateral (as defined in the
Pledge Agreement) that it now owns or hereafter acquires and whether now
existing or hereafter coming into existence provided for by Article III of the
Pledge Agreement as collateral security for the Secured Obligations and agrees
that the Schedules thereof shall be supplemented as provided in Appendices A and
B hereto;

 

 

 

--------------------------------------------------------------------------------

 

(iii) makes the representations and warranties set forth in Article IV of the
Credit Agreement and in Article II of the  Pledge Agreement, to the extent
relating to such Additional Subsidiary Guarantor or to the Pledged Equity
evidenced by the certificates, if any, identified in Appendix A hereto; and

 

(iv)submits to the jurisdiction of the courts, and waives jury trial, as
provided in Sections 10.09 and 10.10 of the Credit Agreement.

 

The Additional Subsidiary Guarantors hereby instruct their counsel to deliver
the opinions referred to in Section 6.10(a)(iii) of the Credit Agreement to the
Secured Parties.

 

 

[Signature Page Follows]




2

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Additional Subsidiary Guarantor has caused this Joinder
Agreement to be duly executed and delivered as of the day and year first above
written.

 

ADDITIONAL SUBSIDIARY GUARANTORS:

FMG OUTDOOR HOLDINGS, LLC, a Delaware limited liability company

 

LAMAR-FAIRWAY BLOCKER 1, INC., a Delaware corporation

 

LAMAR-FAIRWAY BLOCKER 2, INC., a Delaware corporation

 

MAGIC MEDIA, INC., a Delaware corporation

 

FAIRWAY MEDIA GROUP, LLC, a Delaware limited liability company

 

FAIRWAY OUTDOOR ADVERTISING, LLC, a Delaware limited liability company

 

FAIRWAY OUTDOOR FUNDING HOLDINGS, LLC, a Delaware limited liability company

 

FAIRWAY OUTDOOR FUNDING, LLC, a Delaware limited liability company

 

MCC OUTDOOR, LLC, a Georgia limited liability company

 

MAGIC MEDIA REAL ESTATE, LLC, a Delaware limited liability company

 

FMO REAL ESTATE, LLC, a Delaware limited liability company

 

DOUGLAS OUTDOOR ADVERTISING OF GA, INC., a Georgia corporation

 

OLYMPUS MEDIA/INDIANA, LLC, a Delaware limited liability company

 

FAIRWAY CCO INDIANA, LLC, a Delaware limited liability company

 

By:/s/ Keith A. Istre ____________________________

Attest:Keith A. Istre, Executive Vice President and

Chief Financial Officer

By: /s/ James R. McIlwain _________

       James R. McIlwain, Secretary

Accepted and agreed:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

By: /s/ Peter B. Thauer_____________

Name: Peter B. Thauer

Title: Managing Director

3

 

 